Case 1:20-cv-01801-WJM-KMT Document 31 Filed 03/23/21 USDC Colorado Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 20–cv–01801–WJM–KMT


  JAN PODLACHA,

           Plaintiff,

  v.

  NICKLOS DOBROVLNY,

           Defendant.


                                              ORDER


           This matter is before the court on Defendant Nicklos Dobrovolny’s “Amended Motion to

  Quash Service on Sarah Dobrovolny” (Doc. No. 26, filed November 19, 2020). Plaintiff filed his

  response on December 9, 2020 (Doc. No. 28).

           Defendant Dobrovlny moves to quash service on the ground that it did not comply with

  Fed. R. Civ. P. 4. As the party challenging the service of process, Defendant Dobrovlny has the

  burden to prove that the service was inadequate. Costin Engineering Consultants, Inc. v.

  Latham, 164 F.R.D. 521, 523 (D. Colo. 1996). When considering a motion to quash service, the

  serving party need only make a prima facie case of proper service to defeat the motion. United

  States v. Ziegler Bolt and Parts Co., 111 F.3d 878, 881 (Fed. Cir. 1997); Wagner International,

  Inc. v. Mandal Alt Co., Ltd., No. 03–CV–00195–JLK, 2005 WL 1606900, at *2 (D. Colo. July 8,

  2005).
Case 1:20-cv-01801-WJM-KMT Document 31 Filed 03/23/21 USDC Colorado Page 2 of 5




         Rule 4(e) of the Federal Rules of Civil Procedure applies to service of process on

  individuals. That Rule states that an individual may be served pursuant to state law for the state

  where the district court is located or where service is made, or by delivering a copy of the

  summons and complaint to the individual personally, leaving the summons and complaint at the

  individual’s dwelling or usual place of abode, or delivering a copy to an agent authorized by

  appointment of law to accept service on the individual’s behalf. Fed. R. Civ. P. 4(e)(1) & (2).

  Under Colorado law, personal service can be accomplished “[u]pon a natural person whose age

  is eighteen years or older” by delivering a copy of the summons and complaint to the person “at

  the person’s usual place of abode, with any person who age is eighteen years or older and who is

  a member of the person’s family . . . .” Colo. R. Civ. P. 4(e)(1). Under Montana law, an

  individual other than a minor or incompetent person must be served by “delivering a copy of the

  summons and complaint to the individual personally; or [ ] delivering a copy of the summons

  and complaint to an agent authorized by appointment or law to receive service of process.”

  Mont. R. Civ. P. 4.

         On November 14, 2020, Donald M. Branda, a process server for Plaintiff, served a

  summons and complaint against Defendant Dobrovlny at 32998 Dumontier Road, Arlee,

  Montana 59821. (Doc. No. 23; Doc. No. 26, ¶ 2.) Plaintiff argues that the summons and

  complaint were left at the residence of Defendant Dobrovlny’s step-mother, Sarah Dobrovolny.

  (Doc. No. 28 at 2; Doc. No. 23.) Plaintiff states he believed Defendant Dobrovlny lives at that

  address, based on a report from Plaintiff’s investigator indicating that Defendant Dobrovlny’s

  vehicle is registered at that address and showing that address as the last current address for

  Defendant Dobrovlny. (Doc. No. 28 at 3; Doc. No. 28-1.)


                                                    2
Case 1:20-cv-01801-WJM-KMT Document 31 Filed 03/23/21 USDC Colorado Page 3 of 5




         However, Sarah Dobrovolny asserts in an affidavit attached to Defendant Dobrovolny’s

  motion that he has not lived at her address at any time, and she previously advised a process

  server that he did not reside at her address. (Doc. No. 26-1, ¶¶ 2, 3.) Based upon Sarah

  Dobrovolny’s sworn statement, the court concludes that the residence cannot be considered

  Defendant Dobrovolny’s “dwelling house or usual place of abode.”

         Moreover, even if the court could determine that Defendant Dobrovlny resided at Sarah

  Dobrovolny’s address, it finds service was insufficient. Sarah Dobrovolny asserts that “someone

  left legal papers outside [her] front door.” (Doc. No. 26-1, ¶ 3.) “Leaving a summons and

  complaint at a residence door, unaccompanied by a refusal to accept service, is not effective

  service under Rule 4.” Norris v. Causey, 869 F.3d 360, 370 (5th Cir. 2017) (citing German Am.

  Fin. Advisors & Trust Co. v. Rigsby, 623 F. App’x 806, 808 (7th Cir. 2015); Coffin v. Ingersoll,

  1993 WL 208806, at *2 (E.D. Pa. June 11, 1993)). Colorado law states,

         If a person to be served refuses to accept a copy of the process, service shall be
         sufficient if the person serving the process knows or has reason to identify the
         person who refuses to be served, identifies the documents being served, offers to
         deliver a copy of the documents to the person who refuses to be served, and
         thereafter leaves a copy in a conspicuous place.

  Colo. R. Civ. P. 4(k). However, there is no indication that Sarah Dobrovolny refused to accept

  service in this case prior to the documents being left outside her front door on the date of the

  attempted service. Additionally, Montana law does not permit service in this manner.

         Nevertheless, “[t]he rules governing service of process are not designed to create an

  obstacle course for [serving parties] to navigate, or a cat-and-mouse game for defendants who

  are otherwise subject to the court’s jurisdiction.” TRW, Inc. v. Derbyshire, 157 F.R.D. 59, 60 (D.

  Colo. 1994). Furthermore, “would-be process servers are not entirely at the mercy of elusive


                                                    3
Case 1:20-cv-01801-WJM-KMT Document 31 Filed 03/23/21 USDC Colorado Page 4 of 5




  defendants,” and “[a] defendant who beclouds his whereabouts should not be entitled to benefit

  from the process server’s consequent confusion.” NLRB v. Clark, 468 F.2d 459, 464 (5th Cir.

  1972).

           In considering a motion to quash based on insufficiency of service, the court must

  consider whether there has been “any material prejudice to any substantial rights of the

  complaining defendant.” Hawkins v. Dep’t of Mental Health, 89 F.R.D. 127, 128 (W.D. Mich.

  1981). Service should not be quashed “when there has been substantial compliance with Rule 4,

  the mistake was innocent, and the [party served] was not prejudiced.” Wright & Miller, Federal

  Practice and Procedure: Civil 3d § 1354, at 351. As one court has observed, where “service was

  attempted in good faith, . . . the defendant[ ] has timely notice of the action, and the defendant[ ]

  can demonstrate no prejudice, it would appear to be a waste of time and resources to quash

  service and delay the progress of this action for a period of time, just to be back at this point

  some time in the future.” Rosenthal v. Jezioro, No. 2:08–cv–81, 2008 WL 4900563, at *3

  (D.N.J. Nov. 13, 2008).

           Here, Defendant Dobrovlny’s step-mother was served with the summons and complaint

  at an address where Defendant registered his vehicle in January 2020. (Doc. No. 28-1 at 2, 4-5.)

  Plaintiff’s investigator provided a report in which the address at which service was attempted

  shows as Defendant Dobrovlny’s most recent address. (Id.) Defendant Dobrovlny’s attorney,

  and, thus, Defendant Dobrovlny, has had copies of the summons and complaint prior to the

  defendant’s removal of the case to this Court. Defendant Dobrovlny has offered no evidence of

  any prejudice he incurred as a result of the method of service employed here, and the court finds




                                                    4
Case 1:20-cv-01801-WJM-KMT Document 31 Filed 03/23/21 USDC Colorado Page 5 of 5




  none. Moreover, the court finds that the defendant has received notice of this action and that he

  is purposely attempting to evade service of process as a means of delay.

         Accordingly, it is

         ORDERED that the “Amended Motion to Quash Service on Sarah Dobrovolny” (Doc.

  No. 26) is DENIED. It is further

         ORDERED that Defendant Nicklos Dobrovlny shall answer or otherwise respond to the

  Complaint or before April 7, 2021. It is further

         ORDERED that “Plaintiff’s Motion to Take the Deposition of Sarah Dobrovlny Pursuant

  to F.R.C.P. 30(a)(2)” is DENIED as moot.

         Dated this 23rd day of March, 2021.




                                                     5
